United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.E., Appellant
and
DEPARTMENT OF HOMELAND SECURITY,
TRANSPORTATION & SAFETY
ADMINISTRATION, Bentonville, AR, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 10-1221
Issued: November 19, 2010

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On March 30, 2010 appellant, through her representative, filed a timely appeal from the
February 19, 2010 nonmerit decision of the Office of Workers’ Compensation Programs, which
found that she abandoned her request for a hearing. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3,
the Board has jurisdiction to review the Office’s decision.
ISSUE
The issue is whether appellant abandoned her request for a hearing.
FACTUAL HISTORY
On August 18, 2009 appellant, then a 32-year-old transportation security officer
(screener), filed a claim for compensation alleging that she twisted her right arm and shoulder in
the performance of duty when she reached for a passenger’s passport. On September 28, 2009
the Office denied her claim on the grounds that the medical evidence did not establish the
element of causal relationship.

On October 23, 2009 appellant’s representative requested a telephone hearing before an
Office hearing representative.
The hearing representative scheduled the hearing for
January 27, 2010.
In a decision dated February 19, 2010, the Office hearing representative found that
appellant had abandoned her request for a hearing. The hearing representative found that she
failed to appear and that there was no indication that she contacted the Office either before or
after the scheduled hearing to explain her failure to appear.
LEGAL PRECEDENT
Section 8124(b)(1) of the Federal Employees’ Compensation Act provides:
“Before review under section 8128(a) of this title, a claimant for compensation
not satisfied with a decision of the Secretary under subsection (a) of this section is
entitled, on request made within 30 days after the date of the issuance of the
decision, to a hearing on his claim before a representative of the Secretary.”1
A hearing can be considered abandoned only under very limited circumstances. All three
of the following conditions must be present: the claimant has not requested a postponement; the
claimant has failed to appear at a scheduled hearing; and the claimant has failed to provide any
notification for such failure within 10 days of the scheduled date of the hearing. Under these
circumstances, the hearing representative will issue a formal decision finding that the claimant
has abandoned his or her request for a hearing and return the case to the district Office.2
ANALYSIS
Appellant made a timely request for a hearing before an Office hearing representative,
and the hearing representative properly notified her of the date of the scheduled hearing, together
with instructions on calling the toll-free number and entering the provided pass code. Appellant
did not request a postponement, she failed to appear (or telephone as instructed), and she failed
to provide any notification for such failure within 10 days of the date of the hearing. Given the
presence of all three conditions necessary for abandonment, the hearing representative properly
issued a formal decision finding that appellant abandoned her request for a hearing. The Board
will therefore affirm the Office’s February 19, 2010 decision.
CONCLUSION
The Board finds that appellant abandoned her request for a hearing.

1

5 U.S.C. § 8124(b)(1).

2

Federal (FECA) Procedure Manual, Part 2 -- Claims, Hearings and Reviews of the Written Record, Chapter
2.1601.6.e. (January 1999).

2

ORDER
IT IS HEREBY ORDERED THAT the February 19, 2010 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: November 19, 2010
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

3

